Citation Nr: 0836575	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  94-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back strain, to include 
as secondary to service-connected shell fragment wounds of 
the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1975.  The veteran is a recipient of the Combat Infantryman 
Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

In a July 1997 decision, the Board affirmed the RO's denial 
of the veteran's claim on appeal.  The veteran subsequently 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), and in a Memorandum Decision of 
July 1999, the Board denial was vacated, with the matter 
remanded to the Board for further evidentiary development.

In August 2000, with the benefit of the newly obtained 
evidence, the Board issued a decision which again affirmed 
the RO's 1992 decision to deny the claim on appeal.  The 
matter was again appealed to the Court.  Upon an unopposed 
Motion by the Secretary of the Department of Veterans 
Affairs, the August 2000 Board decision was vacated in March 
2001, specifically for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board remanded this 
matter to the RO in April 2002.  Later that month, the RO 
provided the veteran and his representative with notice of 
the VCAA and an opportunity to provide the sort of evidence 
necessary for a favorable decision.  In August 2002, the RO 
again denied the benefit sought on appeal, with consideration 
of the evidence most recently received.

By decision in October 2002, the Board again denied the claim 
on appeal.  The veteran again appealed this decision to the 
Court.  In an Order dated in April 2004, the Court vacated 
the Board's October 2002 decision and instructed the Board to 
remand the veteran's claim for additional VCAA notification.  
In compliance with that Order, the Board again remands this 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Based upon the April 2004 Court Order, the Board remands the 
veteran's claim of entitlement to service connection for back 
strain, to include as due to service-connected shell fragment 
wounds of the left and right lower extremities, for 
additional notification of VA's duties to notify and assist 
him.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue the veteran 
a new VCAA letter that explicitly 
relates to his particular claim.  This 
letter should address VA's duties to 
notify and assist the veteran with 
regard to direct service connection and 
secondary service connection.  
Specifically, the letter should: 

Notify the veteran of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate the claim.

As part of that notice, VA shall 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA, in accordance with 
section 5103A will attempt to obtain on 
behalf of the veteran.

When VA receives a complete or 
substantially complete application for 
benefits, it will notify the veteran of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the veteran which information and 
evidence, if any, he is to provide to VA 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.
2.  The veteran should also be provided 
with a notice letter providing him with 
information regarding how VA determines 
disability ratings and effective dates, 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

